326 S.W.3d 827 (2010)
JOHN BEAL, INC., Respondent,
v.
Carmen HILL, Defendant, and
Jon E. Fuhrer, Co., et al., Appellants.
No. ED 94660.
Missouri Court of Appeals, Eastern District, Division Two.
December 7, 2010.
*828 Randall Gusdorf, Saint Louis, MO, for Respondent.
David M. Hocking, Esq., Saint Louis, MO, for Defendants/Appellants.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jon E. Fuhrer, Co., Alternative Funding, LLC, Danyielle Burks, and Sean Buchannon appeal the trial court's judgment in favor of John Beal, Inc. ("Beal") on his petition to enforce a mechanic's liens. We find that the trial court did not err in its judgment in favor of Beal.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).